[Cite as In re A.L., 2017-Ohio-7689.]


STATE OF OHIO                     )                     IN THE COURT OF APPEALS
                                  )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: A.L.                                             C.A. No.   28400



                                                        APPEAL FROM JUDGMENT
                                                        ENTERED IN THE
                                                        COURT OF COMMON PLEAS
                                                        COUNTY OF SUMMIT, OHIO
                                                        CASE No.   DN 14-10-0671

                                 DECISION AND JOURNAL ENTRY

Dated: September 20, 2017



        CARR, Judge.

        {¶1}     Appellant, Thomas A. (“Father”), appeals from a judgment of the Summit County

Court of Common Pleas, Juvenile Division, that placed his minor child in the legal custody of a

nonrelative. This Court affirms in part and reverses in part.

                                                   I.

        {¶2}     Father is the biological father of A.L., born September 25, 2009. The mother of

A.L. (“Mother”) has been incarcerated throughout these proceedings and did not appeal from the

trial court’s judgment.       A.L. has two half-siblings, who were involved in the trial court

proceedings, but are not parties to this appeal.

        {¶3}     On October 16, 2014, Police responded to a report of domestic violence at the

home where A.L. lived with Mother, A.L.’s two half-siblings, and the father of the half-siblings.

While the three children were in bed, Mother had stabbed the father of the half-siblings, who
                                                 2


later died. Mother was arrested and taken into custody. No relatives could be located at that

time to care for the children, so the police took them into custody pursuant to Juv.R. 6.

       {¶4}    A.L. was later adjudicated a dependent child and Summit County Children

Services Board (“CSB”) was awarded temporary custody of her. A.L. was placed with the half-

siblings in the home of Ms. H., an aunt of the half-siblings’ late father. All three siblings

continued to reside with Ms. H. throughout these proceedings.

       {¶5}    Because Mother remained incarcerated throughout these proceedings and was

eventually convicted of involuntary manslaughter, reunification under the case plan focused on

Father. When this case began, however, Father’s paternity had not been established and he had

not been the primary caretaker for A.L. Father also lacked stable housing and had a history of

drug use and convictions. Father was accepted into the juvenile court’s Family Reunification

through Recovery Court (FRRC), a specialized docket to provide him with intensive assistance

to address the substance abuse component of the case plan.

       {¶6}    Although Father missed a few scheduled court appearances and drug screens, he

otherwise complied with the requirements of the FRRC program and consistently tested negative

for drugs. Father progressed through the FRRC program and also complied with most other

aspects of the case plan.

       {¶7}    Approximately 10 months after A.L. and her half-siblings were placed in the

home of Ms. H, the guardian ad litem moved the trial court to amend the case plan to require that

the three children undergo a bonding assessment with a qualified mental health professional. He

asserted that, although A.L.’s counselor had recommended that a bonding assessment be

performed, CSB had not arranged for an assessment. The guardian ad litem opined that the

assessment would be “of extraordinary value” in determining the best interest of the children at
                                                   3


the final dispositional hearing. He requested that CSB be ordered to arrange for a bonding

assessment through the agency where A.L. was already receiving counseling.

        {¶8}      CSB filed a brief in opposition to requiring a bonding assessment, asserting that it

was not necessary because all potential custodians understood that the children were bonded and

were committed to maintaining the sibling bond. The agency also asserted that it should not be

required to pay for the assessment. Without further explanation on the record, the trial court later

ordered that the three siblings undergo a bonding assessment, that CSB facilitate the assessment,

and that Ms. H. pay for the assessment.

        {¶9}      Father later moved for legal custody of A.L. and Ms. H. alternatively moved to

have A.L. and her two half-siblings placed in her legal custody. CSB supported Father’s motion

for legal custody, but also requested that A.L. be transitioned into Father’s home, with a period

of protective supervision by the agency. The guardian ad litem supported the motion of Ms. H.

because A.L. had been living in her home for nearly one year, was closely bonded to her half-

siblings and Ms. H., and Ms. H. had demonstrated the ability to meet the ongoing needs of all

three siblings.

        {¶10} The matter proceeded to a final dispositional hearing before a magistrate. At the

commencement of the hearing, the parties agreed that the two half-siblings should be placed in

the legal custody of Ms. H., their paternal great-aunt. The hearing proceeded on the competing

motions for legal custody of A.L. The magistrate decided that A.L. should be placed in the legal

custody of Father under an order of protective supervision by CSB, reasoning that Father had

made substantial progress on the reunification goals of the case plan and “[t]here are no glaring

deficiencies that render this biological father unable [to] perform” his role as the child’s

permanent caregiver.
                                                4


       {¶11} The guardian ad litem filed objections to the magistrate’s decision, arguing among

other things that the magistrate’s legal custody decision was against the weight of the evidence.

In essence, he asserted that the magistrate placed too much emphasis on the biological

relationship between A.L. and Father, but seemed to place no weight on the relationship and

significant bond that A.L. had with her half-siblings and Ms. H. The juvenile court sustained the

objection of the guardian ad litem and ordered that A.L. be placed in the legal custody of Ms. H.

Father appeals and raises five assignments of error.

                                                II.

                                ASSIGNMENT OF ERROR II

       THE TRIAL COURT[’]S OMISSION OF A CHILD SUPPORT
       CALCULATION, IN THE TRIAL COURT’S ENTRY CURRENTLY UNDER
       APPEAL, APPEARS TO CONSTITUTE REVERSIBLE ERROR.

       {¶12} This Court will address Father’s second assignment of error first because it is

potentially jurisdictional. Father’s second assignment of error is that the trial court erred by

failing to dispose of his child support obligation at the time it awarded legal custody to Ms. H.

In its judgment sustaining the objection to the magistrate’s decision and awarding legal custody

of A.L. to Ms. H., the trial court remanded the matter to the magistrate to determine child

support.

       {¶13} We begin by addressing CSB’s argument that, because the trial court had not yet

ruled on Father’s child support obligation, the legal custody judgment appealed by Father is not

final and appealable.   The agency relies on a decision from another appellate district that

involved an appeal from an order that had not issued a final decision on either custody or child

support. See B.W. v. D.B-B., 6th Dist. Lucas Nos. L-10-1017, L-10-1045, L-10-1055, 2010-

Ohio-1470.
                                                   5


        {¶14} This Court has addressed this finality issue in an appeal involving analogous

facts: a post-adjudication legal custody judgment under R.C. Chapter 2151, which explicitly left

unresolved the issue of child support and other residual parental rights and responsibilities. In re

B.C., 9th Dist. Summit Nos. 26976, 26977, 2014-Ohio-2748, ¶ 11. This Court held that the legal

custody judgment itself was a partial final order under App.R. 4(B)(5).                   Id. at ¶ 12.

Consequently, CSB has failed to demonstrate that this Court lacks jurisdiction to hear this

appeal. Id.

        {¶15} Turning to the merits of this assigned error, Father has failed to demonstrate any

error in the trial court’s failure to resolve all of his residual parental rights and responsibilities in

the legal custody judgment. Despite his suggestion to the contrary, the trial court did not neglect

or refuse to decide the issue of child support, but simply postposed that determination for a later

date. Father’s second assignment of error is overruled.

                                   ASSIGNMENT OF ERROR I

        THE TRIAL COURT ERRED AND DENIED [FATHER] DUE PROCESS OF
        LAW THROUGH ITS RULING ON THE OBJECTIONS TO [THE]
        MAGISTRATE’S DECISION VACATING HIS AWARD OF LEGAL
        CUSTODY TO HIS DAUGHTER, IN FAVOR OF A THIRD PARTY.

                                  ASSIGNMENT OF ERROR IV

        THE TRIAL COURT[’]S REVERSAL OF THE AWARD OF [A.L.’S]
        CUSTODY [TO FATHER] IS AGAINST THE MANIFEST WEIGHT OF THE
        EVIDENCE.

                                  ASSIGNMENT OF ERROR V

        THE TRIAL COURT’S REVERSAL OF THE AWARD OF [A.L.’S] CUSTODY
        [TO FATHER] IS BASED UPON INSUFFICIENT EVIDENCE.

        {¶16} This Court will consolidate Father’s first, fourth, and fifth assignments of error

because they are intertwined. Father argues that the trial court’s judgment denied him due

process and that it was not supported by the evidence. First, he asserts that he was denied due
                                                6


process when the trial court considered the opinion of the psychologist who performed the

bonding assessment because she was “hand-picked” by Ms. H. and/or the guardian. To begin

with, Father raised no challenges to the introduction of the expert’s testimony or the bonding

assessment at the legal custody hearing.

        {¶17} There is also nothing in the record to support Father’s argument that the

psychologist was “hand-picked” by Ms. H. or the guardian ad litem. Ms. H. paid for the

assessment because the trial court ordered her to do so and there is nothing in the record to

demonstrate that she chose the expert. In fact, the psychologist who performed the assessment, a

clinician and executive director of the agency where A.L. was already receiving counseling,

testified that it was CSB that first contacted her about performing the assessment. She had been

a licensed psychologist for 28 years. At the hearing, all parties stipulated to her competency to

testify as an expert in child psychology. There is nothing in the record to support Father’s

suggestion that this experienced mental health professional was biased for or against any of the

parties in this case.

        {¶18} Another due process argument focuses on the fundamental right of a parent to

raise his child, grounds for permanent custody, and incorrectly equates the legal custody

judgment in this case to a termination of his parental rights. The juvenile court’s disposition of

legal custody to a nonparent is a less drastic disposition than permanent custody to a children

services agency. Significantly, legal custody does not terminate parental rights but instead

“leaves intact ‘residual parental rights, privileges, and responsibilities.’” In re Shepherd, 4th

Dist. Highland No. 00CA12, 2001 WL 802209, *7 (Mar. 26, 2001), quoting former R.C.

2151.011(B)(17). Ms. H. testified that she agreed to assume the role of legal custodian and
                                                 7


understood that Father would remain A.L.’s parent and that she would facilitate an ongoing

relationship between the two.

       {¶19} “Following an adjudication of neglect, dependency, or abuse, the juvenile court’s

determination of whether to place a child in the legal custody of a parent or a relative is based

solely on the best interest of the child.” See In re K.H., 9th Dist. Summit No. 27952, 2016-Ohio-

1330, ¶ 12. “Although there is no specific test or set of criteria set forth in the statutory scheme,

courts agree that the trial court must base its decision [regarding legal custody] on the best

interest of the child.” In re N.P., 9th Dist. Summit No. 21707, 2004-Ohio-110, ¶ 23, citing In re

Fulton, 12th Dist. Butler No. CA 2002-09-236, 2003-Ohio-5984, ¶ 11.

       {¶20} Father also asserts that the trial court failed to consider that he had complied with

the case plan. Actually, the trial court’s judgment entry explicitly recognized Father’s significant

progress on the case plan. Although his compliance with the case plan may have been relevant

to the best interest of A.L., it was not dispositive. See, e.g., In re K.C., 9th Dist. Summit Nos.

26992, 26993, 2014-Ohio-372, ¶ 22, citing In re B.G., 9th Dist. Summit No. 24187, 2008-Ohio-

5003, ¶ 21. The primary focus of the trial court’s legal custody determination was the current

parenting ability of Father and Ms. H. and whether it was in the best interest of A.L. to be

permanently placed in the legal custody of either of them. In re K.C. at ¶ 20.

       {¶21} Father’s remaining due process arguments will be addressed within the context of

whether the trial court’s best interest decision was supported by the evidence. “[T]his Court has

held that the best interest test set forth in R.C. 2151.414(D), although it relates to permanent

custody, ‘provide[s] guidance’ in legal custody determinations.” In re B.G. at ¶ 9, quoting In re

T.A., 9th Dist. Summit No. 22954, 2006-Ohio-4468, ¶ 17. When determining the children’s best

interest under R.C. 2151.414(D), the juvenile court must consider all relevant factors, including
                                                 8


the interaction and interrelationships of the children, their wishes, their custodial history, and

their need for permanence in their lives. See In re R.G., 9th Dist. Summit Nos. 24834, 24850,

2009-Ohio-6284, ¶ 11.

        {¶22} Although Father argues otherwise, the record reveals that the trial court

considered the bond and interrelationships between A.L. and all of the significant people in her

life, including Father, her two half-siblings, other relatives, and Ms. H. It was not disputed that

both Father and Ms. H. loved A.L. and were willing to provide her with a stable permanent

home. The trial court was in the position of choosing one legal custodian who would serve

A.L.’s best interest.

        {¶23} Father also insinuates that, as the magistrate did, the trial court was required to

give Father preference as legal custodian because he is A.L.’s biological parent. Similarly, CSB

had supported Father’s motion because he had made exemplary progress on the case plan and he

is the child’s father.

        {¶24} Courts have held that appropriate relatives should generally be given priority over

nonrelatives in legal custody decisions, but “blood relationship, in and of itself, does not control

the trial court’s best interest determination.” In re L.H., 9th Dist. Summit No. 28090, 2016-

Ohio-8284, ¶ 10, citing In re J.B.S., 4th Dist. Scioto No. 09CA3316, 2010-Ohio-1974, at ¶ 25.

The trial court’s best interest decision should focus on the child’s interaction and emotional bond

with any potential custodian, not simply a blood relative. In re L.H. at ¶ 10, citing In re J.B.S. at

¶ 25.Id. at ¶ 10. Moreover, the trial court was also required to weigh A.L.’s relationship and

bond with her biological half-siblings, who had been placed in the legal custody of Ms. H. In re

L.H. at ¶ 11.
                                                 9


       {¶25} When this case began, A.L. was residing with Mother, the half-siblings, and the

father of the half-siblings. Several witnesses testified that A.L. considered her half-siblings to be

her siblings and their father to be her father because she had lived with him for years and he

treated her as if she were his own child. A.L. referred to Father as her other dad.

       {¶26} When Mother killed the father of the half-siblings, A.L. tragically lost both of her

parent figures. Although A.L. did not witness the killing, she understood that her half-siblings’

father was dead and that Mother was incarcerated for killing him. A.L. had no contact with

Mother throughout this case because her counselor opined that the child was not emotionally

prepared to communicate with her.

       {¶27} Ms. H. immediately reached out to CSB and agreed to provide a stable home for

A.L. and her two half-siblings, preserving what remained of the family that A.L. had known for

most of her life. The expert who performed the bonding assessment described the ongoing

relationship between the three siblings as “very critical” because they had already experienced

serious trauma by losing both of their parent figures. A.L. had told her that the siblings “have

always been together.” The expert gave examples of how the siblings emotionally supported

each other and emphasized the importance of keeping the sibling group together. She opined

that A.L. would experience further loss and pain if she were not able to have daily contact with

her siblings. A.L.’s counselor also opined that A.L. would suffer another emotional loss if she

were removed from the home of Ms. H. and separated from her siblings.

       {¶28} At the time of the hearing, A.L. had been living with Ms. H., her two half-

siblings, and Ms. H.’s immediate family for more than one year. No one disputed that all of her

needs were being met in that home. A.L. had become assimilated into the family and perceived
                                               10


Ms. H’s home as her own home. Ms. H. had assured that A.L. regularly attended school and

counseling and the child had made significant progress in her home.

       {¶29} Father and Ms. H. had worked together to provide care for A.L. and to facilitate

her ongoing relationship with other family members. Father saw A.L. regularly and his visits

with her were expanded over time to long weekends. Apparently because Father’s girlfriend had

children in her home, A.L. and Father typically visited at the girlfriend’s home. Witnesses

expressed concern, however, that A.L. had not stayed at Father’s actual home, nor had she met

some of the people living in Father’s home.

       {¶30} Moreover, Father had not demonstrated an ability to provide for A.L.’s daily care.

He saw her primarily on weekends and during many of those visits, A.L. actually spent her time

with relatives, Father’s girlfriend, or others in the home. Although Father’s weekend visits did

not require him to regularly get A.L. to school or counseling, Father had not made the effort to

attend any school activities or conferences, nor had he responded to encouragement to participate

in the bonding assessment and/or A.L.’s counseling.

       {¶31} A.L.’s counselor testified that A.L. did not talk about Father during sessions or

include him in pictures of her family. Based on her ten years of experience counseling children,

she believed that A.L.’s failure to discuss Father reflected a lack of a strong bond between the

two. The counselor invited Father to attend counseling sessions to pursue the matter further and

encourage bonding between the two, but Father attended only two sessions. He agreed to

continue attending sessions once a month, but he did not. A.L. continually asked the counselor

when Father would return. Father asserts that he could not attend counseling sessions because of

his work schedule. The counselor testified, however, that she told Father that she was willing to
                                                 11


reschedule appointments to accommodate his work schedule. She gave him her phone number

but he did not call her.

        {¶32} A.L.’s wishes about where she wanted to reside were unclear. Father points to the

fact that A.L. had expressed a desire to live with Father. A.L.’s counselor testified, however,

that then 6-year-old A.L. did not understand what custody meant because she spent time with

several different relatives on a regular basis. Moreover, A.L. seemed to believe that if she were

to live with Father, her half-siblings would live there also.

        {¶33} The guardian ad litem opined that legal custody to Ms. H. was in the best interest

of A.L. Although the caseworker had testified otherwise, this Court has repeatedly stressed that

it is the guardian ad litem, not the caseworker, who is authorized to provide an opinion about the

best interest of the child. See, e.g., In re L.P., 9th Dist. Summit No. 27792, 2015-Ohio-4164, ¶

23. Contrary to Father’s assertions, there is nothing in the record to demonstrate that the

guardian ad litem was biased; he simply disagreed with the caseworker about the child’s best

interest.

        {¶34} The guardian ad litem testified that A.L. is strongly bonded to her half-siblings

and Ms. H. and that Ms. H’s home is a “warm and loving place.” He commended Ms. H. for

providing stability, safety, and ongoing emotional support for A.L. at a time when she needed it

most. He opined that legal custody to Ms. H. was in the best interest of A.L. because Ms. H. had

proven that she can consistently meet the child’s needs. While he recognized that Father and

A.L. love each other, he expressed concern that Father had never been the child’s primary

caretaker. Moreover, unlike Ms. H., Father had failed to demonstrate a commitment to meeting

the child’s daily needs.
                                                 12


       {¶35} A.L.’s custodial history during this case had included one year living in a

temporary placement. She had spent most of her life before this case in the custody of parent

figures who could no longer care for her. Her counselor testified that A.L. was in need of a

legally secure permanent placement and that a placement that would allow her to remain with

Ms. H. and her siblings would be optimal.

       {¶36} Consequently, Father has failed to demonstrate that the trial court erred in

concluding that legal custody to Ms. H. was in the best interest of A.L. Father’s first, fourth, and

fifth assignments of error are overruled.

                                ASSIGNMENT OF ERROR III

       THE TRIAL COURT[’]S OMISSION OF A REASONABLE EFFORTS
       DETERMINATION AND WRITTEN FINDINGS OF FACT STAT[ING] THE
       REASONS     SUPPORTING     ITS   “REASONABLE      EFFORTS”
       DETERMINATIONS, IN ITS ENTRY UNDER APPEAL[,] CONSTITUTES
       PREJUDICIAL AND REVERSIBLE ERROR AS A MATTER OF LAW.

       {¶37} Father’s third assignment of error is that the trial court’s judgment granting legal

custody to Ms. H. failed to comply with R.C. 2151.419. Specifically, because the trial court

continued the removal of A.L. from the custody of her parents, R.C. 2151.419(A)(1) required the

trial court to determine whether CSB had made reasonable efforts “to eliminate the continued

removal” of A.L. “or to make it possible for the child to return safely home.”                  R.C.

2151.419(B)(1) additionally provides that, when making those required reasonable efforts

findings, the court “shall issue written findings of fact setting forth the reasons supporting its

determination.” Specifically, it must “briefly describe in the findings of fact the relevant services

provided by the agency to the family of the child and why those services did not prevent the

removal of the child from the child’s home or enable the child to return safely home.” Id.
                                                13


       {¶38} Father does not argue that CSB failed to make reasonable efforts to place A.L. in

his home, nor would the record support such an argument. Instead, Father confines his assigned

error to the trial court’s failure to make the requisite findings under R.C. 2151.419. Because the

trial court failed to make the requisite reasonable efforts finding under R.C. 2151.419, Father’s

third assignment of error is sustained. See In re J.G., 9th Dist. Wayne No. 12CA0037, 2013-

Ohio-417, ¶ 36.

                                                III.

       {¶39} Father’s third assignment of error is sustained. His remaining assignments of

error are overruled. The judgment of the trial court is reversed solely for the purpose of the trial

court making reasonable efforts findings under R.C. 2151.419. The judgment of the Summit

County Court of Common Pleas, Juvenile Division, is affirmed in part and reversed in part and

the cause remanded for proceedings consistent with this opinion.

                                                                        Judgment affirmed in part,
                                                                             reversed in part, and
                                                                             the cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is
                                                14


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed equally to both parties.




                                                     DONNA J. CARR
                                                     FOR THE COURT



HENSAL, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

RUSSELL A. BUZZELLI, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.

JOSEPH M. KERNAN, Guardian ad Litem.